Exhibit 12.1 GENCO SHIPPING & TRADING LIMITED CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Amounts in thousands of dollars, except ratios) Nine Months Ended Sept 30, Year Ended December 31, Earnings: Net income $ 109,863 $ 148,624 $ 86,580 $ 106,809 $ 63,522 $ 54,482 Adjustments: Fixed charges Plus amortization of capitalized interest 51 4 Less capitalized interest ) - - Earnings $ 160,929 $ 210,786 $ 139,376 $ 133,472 $ 73,714 $ 70,029 Fixed Charges: Interest expensed and capitalized interest $ 49,771 $ 62,622 $ 53,452 $ 26,725 $ 9,694 Amortization of deferred financing costs (A) (B) Interest component of rent expense Total fixed charges $ 51,079 $ 63,816 $ 58,523 $ 31,009 $ 10,192 $ 15,547 Ratio of earnings to fixed charges (A) Includes write off of deferred financing cost of $4,113 associated with the cancellation of the $320 million credit facility on November 12, 2008 and the amendment to the 2007 Credit Facity on January 26, 2009. (B) The Company refinanced its credit facility on July 20, 2007 and this resulted in the write-off of unamortized deferred financing costs of $3,568 in the third quarter of 2007.
